                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Leslie Lorey Davis,                 )
                                    )                 Civil Action No.: 2:18-cv-00358-JMC
                    Plaintiff,      )
                                    )
       v.                           )                               ORDER
                                    )
Melissa Van Duser and               )
Dr. Joseph Rapotto,                 )
                                    )
                                    )
                    Defendants.     )
___________________________________ )

       This matter is before the court for review of Plaintiff Leslie Lorey Davis’s action pursuant

to 42 U.S.C. § 1983. (ECF No. 1.) Plaintiff, proceeding pro se and in forma pauperis, filed the

action alleging he was denied proper medical care in violation of 42 U.S.C. § 1983. (ECF No. 1

at 4.) Plaintiff claims he sought treatment for dry skin and pain in his arm and that Defendants

failed to provide him with adequate medical care. (Id. at 5-6.) The Magistrate Judge’s Report and

Recommendation recommends that the court should grant Defendants’ Motions for Summary

Judgment (ECF Nos. 28, 29) because there is insufficient evidence that Defendants were

deliberately indifferent in Plaintiff’s medical treatment. (ECF No. 42 at 7.) The Report and

Recommendation, filed on December 10, 2018, sets forth the relevant facts, which this court

incorporates herein without a recitation. (Id. at 1-2.)

       The Magistrate Judge’s Report and Recommendation is made in accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge

makes only a recommendation to this court, and the recommendation has no presumptive weight.

See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final deter-

mination remains with this court. Id. at 271. As such, the court is charged with making de novo

                                                  1
determinations of those portions of the Report and Recommendation to which specific objections

are made. See 28 U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 78(b)(3). The court may accept,

reject, or modify, in whole or in part, the Magistrate Judge’s recommendation or recommit the

matter with instructions. 28 U.S.C. § 636(b)(1). Additionally, neither party filed an objection to

the Report and Recommendation within the prescribed time limits.1 See 28 U.S.C. § 636(b)(1).

       In the absence of objections to the Magistrate Judge’s Report and Recommendation, this

court is not required to provide an explanation for adopting the recommendation. See Camby v.

Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely filed objection, a

district court need not conduct a de novo review, but instead must ‘only satisfy itself that there is

no clear error on the face of the record in order to accept the recommendation.’” Diamond v.

Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72

advisory committee’s note). Furthermore, failure to file specific written objections to the Report

and Recommendation results in a party’s waiver of the right to appeal from the judgment of the

District Court based upon such recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S.

140 (1985); Wright v. Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d

91 (4th Cir. 1984).

       After a thorough review of the Report and Recommendation and the record in this case,

the court ACCEPTS the Magistrate Judge’s Report and Recommendation (ECF No. 42) and

incorporates it herein. Therefore, the court summarily GRANTS Defendants’ Motions for

Summary Judgment (ECF Nos. 28, 29).



1
 Because no notice was given to Plaintiff, who is proceeding pro se and in forma pauperis, the
court cannot confirm Plaintiff was aware of his right to file objections to the Report and
Recommendation. The court will entertain any subsequent objections to the Report by Plaintiff as
an appropriately-filed motion for reconsideration of this Order. See Roseboro v. Garrison, 528
F.2d 309, 310 (4th Cir. 1975).
                                                 2
      IT IS SO ORDERED.




                               United States District Judge
January 18, 2019
Columbia, South Carolina




                           3
